NOTE CONVERSION AND AMENDMENT AGREEMENT
 
This NOTE CONVERSION AND AMENDMENT AGREEMENT (this “Agreement”), effective as of
the Effective Date (as defined below), is made by and among GENTA INCORPORATED,
a Delaware corporation (the “Company”), and the undersigned parties whose names
are set forth on Exhibit A attached hereto (each a “Holder” and collectively the
“Holders”).
 
WHEREAS, the Company previously entered into the June 2008 Purchase Agreement,
the April 2009 Purchase Agreement, the April 2009 Consent Agreement, the July
2009 Purchase Agreement, the July 2009 Registration Rights Agreement and the
September 2009 Registration Rights Agreement and previously issued the June 2008
Notes, the April 2009 Notes, the July 2009 Notes and the September 2009 Notes
(each as defined below) (collectively, the “Prior Financing Documents”);
 
WHEREAS, the Company desires to raise up to $35,000,000 through the private
placement of securities consisting of Senior Secured Convertible Promissory
Notes, Senior Unsecured Convertible Promissory Notes and Debt Warrants to
Purchase Senior Unsecured Convertible Promissory Notes (the “March 2010
Financing”) pursuant to the terms of that certain Securities Purchase Agreement
dated March 5, 2010 by and among the Company and the purchasers whose names are
set forth on Exhibit A thereto (the “Securities Purchase Agreement”);
 
WHEREAS, the undersigned Holders that are parties to the Prior Financing
Documents have agreed to amend certain provisions of the Prior Financing
Documents as set forth below;
 
WHEREAS, the undersigned Holders represent the required threshold to amend the
provisions of each of the June 2008 Purchase Agreement, the June 2008 Notes, the
April 2009 Purchase Agreement, the April 2009 Consent Agreement, the July 2009
Registration Rights Agreement and the September 2009 Registration Rights
Agreement; and
 
WHEREAS, the undersigned Holders have agreed to convert certain amounts of the
2009 Notes;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.           Definitions.
 
(a)           “2009 Notes” means the April 2009 Notes, July 2009 Notes and
September 2009 Notes.
 
(b)           “April 2009 Consent Agreement” means that certain Consent
Agreement dated as of April 2, 2009, by and among the Company and the Purchasers
listed on Exhibit A thereto, as amended.

 
1

--------------------------------------------------------------------------------

 
 
(c)           “April 2009 Notes” means the Company’s Senior Secured Convertible
Promissory Notes due April 2, 2012, as amended.
 
(d)           “April 2009 Purchase Agreement” means that certain Securities
Purchase Agreement dated as of April 2, 2009, by and among the Company and the
Purchasers listed on Exhibit A thereto, as amended.
 
(e)           “Common Stock” means the common stock of the Company, par value
$0.001 per share.
 
(f)           “Effective Date” means the date and time of the Closing (as
defined in the Securities Purchase Agreement);  provided that on or prior to
such date this Agreement has been executed and delivered by the Company and the
Holders representing: (i) all of the holders of currently outstanding June 2008
Notes, (ii) two-thirds of the currently outstanding and unexercised Purchase
Rights (as defined in the April 2009 Consent Agreement) and the currently
outstanding principal amount of the New Notes (as defined in the April 2009
Consent Agreement) issued upon exercise of the Purchase Rights, (iii) the
holders of the July 2009 First Closing Notes holding at least two thirds of the
currently outstanding principal amount of the July 2009 First Closing Notes,
(iv) the holders of the July 2009 Second Closing Notes holding at least two
thirds of the currently outstanding principal amount of the July 2009 Second
Closing Notes, (v) the July 2009 Buyers currently holding at least two-thirds of
the July 2009 Registrable Securities, and (vi) the September 2009 Buyers
currently holding at least two-thirds of the September 2009 Registrable
Securities.
 
(g)           “Debt Warrants” has the meaning set forth in the Securities
Purchase Agreement.
 
(h)           “July 2009 Buyers” means the buyers listed on Schedule I to the
July 2009 Registration Rights Agreement.
 
(i)           “July 2009 First Closing Notes” means July 2009 Notes issued by
the Company on July 7, 2009.
 
(j)           “July 2009 Notes” means the Company’s Unsecured Subordinated
Convertible Promissory Notes due July 7, 2011, as amended, issued by the Company
on July 7, 2009 and September 4, 2009 pursuant to the July 2009 Purchase
Agreement.
 
(k)           “July 2009 Purchase Agreement” means that certain Securities
Purchase Agreement dated July 7, 2009, as amended, by and among the Company and
the Purchasers listed on Exhibit A thereto.
 
(l)           “July 2009 Registrable Securities” means the Registrable
Securities as defined in the July 2009 Registration Rights Agreement.
 
(m)           “July 2009 Registration Rights Agreement” means that certain
Registration Rights Agreement dated as of July 7, 2009, by and among the Company
and the Buyers listed on Schedule I attached thereto, as the same may be amended
from time to time.

 
2

--------------------------------------------------------------------------------

 
 
(n)           “July 2009 Second Closing Notes” means July 2009 Notes issued by
the Company on September 4, 2009.
 
(o)           “June 2008 Notes” means the Company’s Senior Secured Convertible
Notes due June 9, 2011, as amended.
 
(p)           “June 2008 Purchase Agreement” means that certain Securities
Purchase Agreement dated as of June 5, 2008, by and among the Company and the
Purchasers listed on Exhibit A thereto, as amended.
 
(q)           “September 2009 Buyers” means the buyers listed on Schedule I to
the September 2009 Registration Rights Agreement, as may be amended from time to
time.
 
(r)           “September 2009 Notes” means the Company’s Unsecured Subordinated
Convertible Notes due July 7, 2011 issued by the Company pursuant to that
certain Securities Purchase Agreement dated September 4, 2009 by and among the
Company and the Purchasers listed on Exhibit A thereto.
 
(s)           “September 2009 Registrable Securities” means the Registrable
Securities as defined in the September 2009 Registration Rights Agreement.
 
(t)           “September 2009 Registration Rights Agreement” means that certain
Registration Rights Agreement dated as of September 4, 2009, by and among the
Company and the Buyers listed on Schedule I attached thereto, as the same may be
amended from time to time.
 
(u)           “Signing Day” shall mean the effective date of the Securities
Purchase Agreement.
 
(v)           “Trading Day” shall have the meaning given to such term in the B
Notes, as defined in the Securities Purchase Agreement.
 
2.           Conversion of Outstanding Notes.
 
(a)           On April 20, 2010 (the “Initial Conversion Date”), each Holder
agrees to convert six twenty-eighths (6/28) of the outstanding aggregate
principal amount of the 2009 Notes held by such Holder immediately prior to the
conversion set forth in this section (the “Initial Conversion Amount”), subject
to the limitations set forth in Section 3.4 of each such 2009 Note, and agrees
to deliver on such date a notice of conversion pursuant to each such 2009 Note
being converted (with such Holder able to select which 2009 Notes shall be
converted pursuant to this section), which notice of conversion shall be
irrevocable.
 
(b)           On April 21, 2010, each Holder agrees to convert, subject to the
limitations set forth in Section 3.4 of each such 2009 Note, an additional
amount of 2009 Notes held by such Holder equal to the difference between (A)
such Holder’s Initial Conversion Amount and (B) the amount of 2009 Notes
actually converted under Section 2(a) above by such Holder on the Initial
Conversion Date, and agrees to deliver on such date a notice of conversion
pursuant to each such 2009 Note being converted (with such Holder able to select
which 2009 Notes shall be converted pursuant to this section), which notice of
conversion shall be irrevocable.

 
3

--------------------------------------------------------------------------------

 
 
(c)           Each Holder agrees not to sell, assign or transfer any shares of
Common Stock then held by such Holder, including, without limitation, any of the
shares of Common Stock received upon conversion of their 2009 Notes in
accordance with Sections 2(a) and 2(b) above, or any interest therein, during
the period beginning on the Initial Conversion Date and ending at 11:59 pm
Eastern Time on April 26, 2010.
 
3.           Conversion Limitations.  In addition to any other limitations on
conversion of the 2009 Notes, each Holder holding 2009 Notes hereby agrees that
such Holder will not convert any 2009 Note on any day (the “Conversion Test
Date”) to the extent that, together with all prior conversions under such 2009
Note and all other conversions of 2009 Notes effected by the Holder on or after
March 10, 2010, the total amount of such Holder’s 2009 Notes that has been
converted on or prior to the Conversion Test Date and after March 10, 2010
(rounded to the nearest $0.01) exceeds the product (rounded to the nearest
$0.01) of (A) one twenty-eighth (1/28) of the aggregate principal amount of such
2009 Notes on the Signing Day multiplied by (B) the number of whole or partial
Weeks elapsed since March 10, 2010; provided that, notwithstanding the foregoing
restriction, any Holder that converted less than such Holder’s Initial
Conversion Amount pursuant to Section 2 hereof as a result of the limitations
set forth in Section 3.4 of the 2009 Notes shall, in addition to the amounts set
forth in this paragraph, be permitted to convert an additional amount of 2009
Notes at any time and from time to time during the six weeks following April 20,
2010 up to a total aggregate amount under this proviso equal to the difference
between the actual amount of 2009 Notes converted by such Holder pursuant to
Section 2 hereof and such Holder’s Initial Conversion Amount.  For purpose of
this Section 3 a “Week” shall mean any seven consecutive calendar day period.
 
4.           Amendment to the June 2008 Purchase Agreement.  The Company and the
undersigned Holders, holding at least two-thirds of the principal amount of the
currently outstanding June 2008 Notes, hereby amend Section 3.15(c) of the June
2008 Purchase Agreement by inserting the following sentence immediately
following the last sentence of Section 3.15(c):
 
“The rights under this Section 3.15(c) shall terminate and be of no further
force and effect immediately prior to the Closing Date (as defined in that
certain Securities Purchase Agreement dated as of March 5, 2010, by and among
the Company and the Purchasers listed on Exhibit A thereto, as amended).”
 
5.           Amendment to the June 2008 Notes.
 
(a)           The Company and the undersigned Holders of currently outstanding
June 2008 Notes hereby amend each June 2008 Note to delete the reference to
“June 9, 2010” in the last sentence of the preamble to and replace such date
with “June 9, 2011.”

 
4

--------------------------------------------------------------------------------

 

(b)           In consideration of the amendment set forth in Section 5(a),
promptly following the Effective Date, the Company shall issue to each of the
holders of currently outstanding June 2008 Notes a warrant to purchase shares of
Common Stock substantially in the form attached hereto as Exhibit B (the
“Warrants”).  Each such Warrant shall be exercisable for a number of shares of
Common Stock equal to one hundred percent (100%) of the shares of Common Stock
that would be issuable if such holder converted all of the outstanding principal
and interest underlying all of such holder’s June 2008 Notes on the Effective
Date (without regard to any restriction on conversion contained therein).
 
6.           Amendment to the April 2009 Purchase Agreement.  The Company and
the undersigned Holders, holding at least 66 2/3% of the currently outstanding
principal amount of the April 2009 Notes hereby:
 
(a)           amend Section 1.2(b) of the April 2009 Purchase Agreement by
deleting Section 1.2(b) in its entirety and replacing Section 1.2(b) with the
following:
 
“(b)  Each of the Purchasers shall have the option (the “Purchase Option”), in
each such Purchaser’s sole discretion, to purchase Senior Unsecured Convertible
Promissory Notes in substantially the form attached hereto as Exhibit H (the
“March 2010 Notes”) in the principal amount of up to the amount set forth
opposite such Purchaser’s name on Exhibit A in one or more closings (each an
“Additional Closing”, and along with the First Closing, each a “Closing”).  The
Purchase Option shall be exercisable at any time and from time to time on or
prior to the later of (i) the date that is two weeks after the Company’s public
release of final top-line survival results from the Company’s Phase 3 trial of
Genasense® plus chemotherapy in advanced melanoma, known as AGENDA, and (ii)
March 30, 2011.  The issuance of the March 2010 Notes at any Additional Closing
shall be made on the terms and conditions set forth in this Agreement, and the
representations and warranties of the Company set forth in Article 3 and the
representations and warranties of the Purchasers in Article 4 hereof shall speak
as of the date of such Additional Closing.”; and
 
(b)           insert the form of note in the form attached hereto as Exhibit C
as a new “Exhibit H” to the April 2009 Purchase Agreement.
 
7.           Amendment to the April 2009 Consent Agreement.  The Company and the
undersigned Holders, representing two-thirds of the currently outstanding and
unexercised Purchase Rights (as defined in the April 2009 Consent Agreement) and
the currently outstanding principal amount of the New Notes (as defined in the
April 2009 Consent Agreement) issued upon exercise of the Purchase Rights,
hereby:
 
(a)           amend Section 4 of the April 2009 Consent Agreement by deleting
Section 4 in its entirety and replacing Section 4 with the following:

 
5

--------------------------------------------------------------------------------

 

“4.  Note Purchase Right.  At any time, and from time to time after the
Authorization Date (as defined in the Purchase Agreement) each of the Holders
who are not natural persons (the “Institutional Holders”) shall have the right
(the “Purchase Right”), in each such Institutional Holder’s sole discretion,
upon written notice to the Company (“Purchase Notice”), to purchase one or more
Senior Unsecured Convertible Promissory Notes in substantially the form attached
hereto as Exhibit B (the “March 2010 Notes”) in an aggregate principal amount up
to that amount set forth opposite such Institutional Holder’s name on Exhibit A
hereto, in one or more closings (each a “Closing”).  The Purchase Right shall be
exercisable at any time and from time to time on or prior to the later of (i)
the date that is two weeks after the Company’s public release of final top-line
survival results from the Company’s Phase 3 trial of Genasense® plus
chemotherapy in advanced melanoma, known as AGENDA, and (ii) March 30, 2011.  At
each Closing, the Company shall issue and sell to the Institutional Holder
purchasing notes at such Closing a March 2010 Note having the principal amount
set forth in the Purchase Exercise Notice.  At each such Closing, the purchasing
Institutional Holder shall deliver the purchase price for the March 2010 Note,
which shall equal the principal amount thereof, by wire transfer of immediately
available funds to the Company.  The Closing shall take place on the date
specified in the Purchase Notice, which shall not be less than five Trading Days
(as defined in the March 2010 Note) from the date on which the Purchase Notice
is delivered.”; and
 
(b)           insert the form of note in the form attached hereto as Exhibit C
as a new “Exhibit B” to the April 2009 Consent Agreement.
 
8.           Amendment to the July 2009 Registration Rights Agreement.  The
Company and the undersigned Holders, representing the July 2009 Buyers currently
holding at least two-thirds of the July 2009 Registrable Securities, hereby
amend the July 2009 Registration Rights Agreement as follows:
 
(a)           Section 3(c) is hereby amended by inserting the following sentence
immediately following the last sentence of Section 3(c):
 
“The Company’s obligation to file a Registration Statement covering the resale
of Cut Back Securities under this Section 3(c) shall expire on the earlier of
the Expiration Date and the Registration Release Date (each as defined in that
certain Securities Purchase Agreement dated as of March 5, 2010, by and among
the Company and the Purchasers listed on Exhibit A thereto, as amended).”
 
(b)           The words “If at any time during the Registration Period” in the
first sentence of Section 10(c) are hereby replaced with the words “If at any
time during the Registration Period and prior to the earlier of the Expiration
Date and the Registration Release Date”.
 
9.           Amendment to the September 2009 Registration Rights Agreement.  The
Company and the undersigned Holders, representing the September 2009 Buyers
currently holding at least two-thirds of the September 2009 Registrable
Securities, hereby amend the September 2009 Registration Rights Agreement as
follows:
 
(a)           Section 3(c) is hereby amended by inserting the following sentence
immediately following the last sentence of Section 3(c):

 
6

--------------------------------------------------------------------------------

 
 
“The Company’s obligation to file a Registration Statement covering the resale
of Cut Back Securities under this Section 3(c) shall expire on the earlier of
the Expiration Date and the Registration Release Date (each as defined in that
certain Securities Purchase Agreement dated as of March 5, 2010, by and among
the Company and the Purchasers listed on Exhibit A thereto, as amended).”
 
(b)           The words “If at any time during the Registration Period” in the
first sentence of Section 10(c) are hereby replaced with the words “If at any
time during the Registration Period and prior to the earlier of the Expiration
Date and the Registration Release Date”.
 
10.           Outstanding Securities.  Each undersigned Holder represents and
warrants that as of the Effective Date, such Holder holds the Company’s
securities in the amounts set forth on such Holder’s signature page hereto.
 
11.           Specific Performance; Consent to Jurisdiction; Venue.
 
(a)           The Company and the Holders acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with its specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof without
the requirement of posting a bond or providing any other security, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.
 
(b)           The parties agree that venue for any dispute arising under this
Agreement will lie exclusively in the state or federal courts located in New
York County, New York, and the parties irrevocably waive any right to raise
forum non conveniens or any other argument that New York is not the proper
venue.  The parties irrevocably consent to personal jurisdiction in the state
and federal courts of the state of New York.  The Company and each Holder
consent to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing in this Section 15(b)
shall affect or limit any right to serve process in any other manner permitted
by law.  The Company and the Holders hereby agree that the prevailing party in
any suit, action or proceeding arising out of or relating to this Agreement or
the other Transaction Documents, shall be entitled to reimbursement for
reasonable legal fees from the non-prevailing party.  The parties hereby waive
all rights to a trial by jury.

 
7

--------------------------------------------------------------------------------

 

12.           Entire Agreement; Amendment. This Agreement contains the entire
understanding and agreement of the parties with respect to the matters covered
hereby and, except as specifically set forth herein, neither the Company nor any
Holder make any representation, warranty, covenant or undertaking with respect
to such matters, and they supersede all prior understandings and agreements with
respect to said subject matter, all of which are merged herein.  No provision of
this Agreement may be waived or amended other than by a written instrument
signed by the Company and the Holders of at least two-thirds of the
then-outstanding 2009 Notes; provided that if any of the rights under this
Agreement of any Holder then holding 2009 Notes are materially diminished or the
obligations under this Agreement of any Holder then holding 2009 Notes are
materially increased by such waiver or amendment, in each case in a manner that
is not similar in all material respects to the effect on the rights or
obligations of other Holders, then such waiver or amendment shall not be
effective with respect to such adversely affected Holder without the written
consent of such adversely affected Holder.  The Holders acknowledge that any
amendment or waiver effected in accordance with this section shall be binding
upon each Holder (and their permitted assigns) and the Company, including,
without limitation, an amendment or waiver that has an adverse effect on any or
all Holders.  Except as amended herein, the June 2008 Purchase Agreement, the
June 2008 Notes, the April 2009 Purchase Agreement, the April 2009 Notes, the
April 2009 Consent Agreement, the July 2009 Notes, the July 2009 Registration
Rights Agreement, the September 2009 Notes and the September 2009 Registration
Rights Agreement shall remain in full force and effect.
 
13.           Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery by telecopy or facsimile at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The addresses for such communications shall be:
 
If to the Company or its Subsidiaries:
Genta Incorporated
 
200 Connell Drive
 
Berkeley Heights, NJ 07922
 
Attention: Raymond P. Warrell, Jr., M.D.
 
Telephone No.: (908) 286-9800
 
Telecopy No.: (908) 286-3966
   
with copies to:
Morgan, Lewis & Bockius LLP
 
502 Carnegie Center
 
Princeton, NJ 08540
 
Attention: Emilio Ragosa
 
Telephone No.: (609) 919-6633
 
Telecopy No.: (609) 919-6701
   
If to any Holder:
At the address of such Holder set forth on Exhibit A to this Agreement, with
copies to Holder’s counsel as set forth on  Exhibit A  or as specified in
writing by such Holder, with a copy to:
   
With a copy to:
Cooley Godward Kronish LLP
 
4401 Eastgate Mall
 
San Diego, CA 92121


 
8

--------------------------------------------------------------------------------

 



 
Attention: Ethan Christensen
 
Telephone No.: (858) 550-6076
 
Telecopy No.: (858) 550-6420

 
Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
14.           Waivers.  No waiver by a party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.
 
15.           Headings.  The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
16.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.  The
Holders may assign the rights under this Agreement without the consent of the
Company.
 
17.           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
18.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction.  This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.
 
19.           Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.
 
20.           Publicity.  The Company agrees that it will not disclose, and will
not include in any public announcement, the names of the Holders without the
consent of the Holders, which consent shall not be unreasonably withheld or
delayed, or unless and until such disclosure is required by law, rule or
applicable regulation, and then only to the extent of such
requirement.  Notwithstanding the foregoing, the Holders consent to being
identified in any filings the Company makes with the SEC to the extent required
by law or the rules and regulations of the SEC.
 
21.           Severability.  The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

 
9

--------------------------------------------------------------------------------

 
 
22.           Further Assurances.  From and after the date of this Agreement,
upon the request of the Holders or the Company, the Company and each Holder
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this NOTE CONVERSION AND AMENDMENT
AGREEMENT to be executed as of the Effective Date.
 

 
GENTA INCORPORATED
     
By:
   
Name:
Raymond P. Warrell, Jr., M.D.
 
Title:
Chairman and Chief Executive Office



[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------

 

[HOLDER SIGNATURE PAGES TO THE
NOTE CONVERSION AND AMENDMENT AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Note Conversion and
Amendment Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
 
Name of Holder:
_____________________________________________________________________________
 
Signature of Authorized Signatory of Holder:
_______________________________________________________
 
Name of Authorized Signatory:
__________________________________________________________________
 
Title of Authorized Signatory:
___________________________________________________________________
 
Email Address of Holder:
_______________________________________________________________________
 
Fax Number of Holder:
_________________________________________________________________________
 
Principal Amount of June 2008 Notes Currently Held:
_________________________________________________
 
Principal Amount of April 2009 Notes Currently Held:
________________________________________________
 
Amount of Purchase Options Currently Held:
_______________________________________________________
 
Amount of Purchase Rights Currently Held:
________________________________________________________
 
Number of July 2009 First Closing Notes Currently Held:
______________________________________________
 
Number of July 2009 Second Closing Notes Currently Held:
____________________________________________
 
Number of July 2009 Registrable Securities Currently Held:
____________________________________________
 
Number of September 2009 Notes Currently Held:
___________________________________________________
 
Number of September 2009 Registrable Securities Currently Held:
_______________________________________
 
Address for Notice of Holder:
 
 
Address for Delivery of Securities for Holder (if not same as address for
notice):
 
[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
HOLDERS

 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF WARRANT

 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF MARCH 2010 NOTE

 

--------------------------------------------------------------------------------

 